United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2737
                                   ___________

Tony Dam,                             *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Graco, Inc.; Jim Badzinski, Manager, *
                                      * [UNPUBLISHED]
             Appellees.               *
                                 ___________

                             Submitted: January 18, 2011
                                Filed: January 19, 2011
                                 ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Tony Dam appeals the district court’s1 adverse grant of summary judgment in
his employment-discrimination action against his former employer Graco, Inc.
(Graco). After careful de novo review, see Murphy v. Mo. Dep’t of Corr., 372 F.3d
979, 982 (8th Cir. 2004), this court concludes that summary judgment was properly
granted. Even assuming Dam made a prima facie case of discrimination, Graco
presented a valid, non-discriminatory reason for his termination – poor job
performance that did not improve – and Dam failed to present a triable issue of fact

      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
on whether that reason was a pretext for discrimination. See Richmond v. Bd. of
Regents of the Univ. of Minn., 957 F.2d 595, 598 (8th Cir. 1992) (poor job
performance is valid, non-discriminatory reason for termination; defendants produced
documentation that plaintiff’s performance was unsatisfactory, plaintiff ignored
progressive warnings, and performance did not improve).

      This court affirms. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-